Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  August 25, 2020                                                                    Bridget M. McCormack,
                                                                                                   Chief Justice

                                                                                          David F. Viviano,
                                                                                          Chief Justice Pro Tem
  161887
  161889                                                                                Stephen J. Markman
                                                                                             Brian K. Zahra
                                                                                       Richard H. Bernstein
                                                                                       Elizabeth T. Clement
  STATE TREASURER,                                                                     Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                          Justices

                                                            SC: 161887
  v                                                         COA: 352129
                                                            Chippewa CC: 18-015223-CZ
  ROBERT L. HENNING,
            Defendant-Appellant,
  and

  DETOUR DRUMMOND COMMUNITY
  CREDIT UNION,
             Defendant.
  ________________________________________

  STATE TREASURER,
           Plaintiff-Appellee,
                                                            SC: 161889
  v                                                         COA: 352130
                                                            Chippewa CC: 18-015292-CZ
  ROBERT L. HENNING,
            Defendant-Appellant,
  and

  AMERIPRISE FINANCIAL SERVICES, INC.,
  and DAWN GIBBONS, Power of Attorney,
             Defendants.
  ________________________________________/

        On order of the Chief Justice, the motion to waive fees is DENIED because MCL
  600.2963 requires that a prisoner pursuing a civil action be liable for filing fees.

         Appellant is not required to pay an initial partial fee. However, for these appeals to
  continue, within 28 days of the date of this order, appellant shall submit a copy of this order
  and refile the copy of the pleadings returned with this order as acknowledgement of his
  responsibility to pay a single $375.00 filing fee. Failure to do so shall result in the appeal
  being administratively dismissed.
                                                                                                                2

       If appellant timely complies with this order, monthly payments shall be made to the
Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
account until the payments equal the balance due of $375.00. That amount shall then be
remitted to this Court.

        Generally, appellant may not file a new civil action or appeal in this Court until the
filing fee in this case is paid in full. MCL 600.2963(8).

       The Clerk of the Court shall furnish two copies of this order to appellant and return
a copy of appellant’s pleadings with this order.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 25, 2020

                                                                              Clerk